      Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 1 of 31


    CLARK GULDIN
    Attorneys At Law
    20 Church Street – Suite 15
    Montclair, New Jersey 07042
    (973) 707-5346 (ph)
    (973) 707-7631 (fax)
    Attorneys for Plaintiff
    Christian Charles
                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK




   CHRISTIAN CHARLES,



           Plaintiff,



           v.

                                                   Civil Action No. 1:18-cv-01196
JERRY    SEINFELD,     COLUMBUS    81                   (AJN-KHP)
PRODUCTIONS, INC., EMBASSY ROW, LLC,
COMEDIANS IN CARS, LLC, SONY PICTURES
TELEVISION INC., NETFLIX, INC.

           Defendants.




                MEMORANDUM IN OPPOSITION TO DEFENDANTS’
                         MOTION TO DISMISS
   Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 2 of 31



                                TABLE OF CONTENTS
                                                                                         PAGES
TABLE OF AUTHORITIES ...................................................................... iii
PRELIMINARY STATEMENT ................................................................. 1
STATEMENT OF FACTS ........................................................................... 3
       During a meeting at a diner, Seinfeld gratefully embraces Charles’s
       concept for CICGC, and the two agree that Charles will now develop
       the project and prepare for the test shoot that ultimately becomes the Pilot 5

       Between the Princess Diner meeting and the shoot, Seinfeld made
       various suggestions to Charles. But during the shoot, he couldn’t
       wrap his head around what Charles was doing, and backed out of
       the project, claiming he didn’t know what the show was about                           7

       Charles was distressed, but not defeated. He completed shooting
       and editing the Pilot and sent it off to Seinfeld                                      7

       Once the rough footage had been assembled into the pilot – solely
       by Charles, and through his ingenuity and creativity –
       Seinfeld suddenly understood                                                           7

       Other players enter the picture                                                        8

       A schism develops                                                                      9

       Things begin to fall apart                                                             9

       While Estonilo and Liebling deal with mouseROAR’s reimbursement
       for production expenses, Charles’s representatives – with Liebling’s
       knowledge – had been engaging in now-suspended discussions
       with Embassy Row about Charles’s deal and backend compensation
       as CICGC’s creator/director                                                           11

       Still optimistic because of assurances from Liebling and Shapiro, Charles
       continues to hope that the situation can be resolved, but is
       uncertain how to proceed                                                              13

       Charles realizes he can no longer wait for Seinfeld to do the right thing             15
   Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 3 of 31


LEGAL STANDARD ................................................................................. 16
ARGUMENT ............................................................................................... 16

POINT I: SOME OF the DEFENDANTS’ ARGUMENTS FOR
DISMISSAL – SPECULATIVE AND MISINFORMED –
ARE SIMPLY SPURIOUS; DISCOVERY IS NECESSARY
TO DETERMINE THE TRUTH .................................................................. 16
• CHARLES DID NOT RELEASE HIS CLAIMS ................................... 17

• THE ONLY FRAUD ON THE COPYRIGHT OFFICE WAS
  COMMITTED BY DEFENDANTS ....................................................... 17

• ALTHOUGH DEFENDANTS IDENTIFY NO
  COPYRIGHTABLE CONTRIBUTION BY SEINFELD,
  CHARLES’S EXTENSIVE CONTRIBUTIONS ARE CERTAIN
  AND WELL-DEFINED .......................................................................... 18

POINT II: THIS CASE IS UNQUESTIONABLY ABOUT
AUTHORSHIP BECAUSE COPYRIGHT OWNERSHIP IS
DETERMINED BY AUTHORSHIP, AND BOTH THE
INFRINGEMENT CLAIM AND THE JOINT AUTHORSHIP
CLAIM ARE TIMELY ................................................................................ 21

A. THE JOINT AUTHORSHIP CLAIM IS NOT TIME-BARRED ........... 22

B. THE INFRINGEMENT CLAIM IS NOT TIME-BARRED .................. 24

POINT III: THE STATE LAW CLAIMS SHOULD
SURVIVE A MOTION TO DISMISS ......................................................... 25

CONCLUSION ........................................................................................... 25




                                                         [ii]
               Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 4 of 31


                                                   TABLE OF AUTHORITIES

          CASES                                                                                                                     PAGES

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ......................................................................................... 22


Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)) ........................................................................ 22


Brownstein v. Lindsay, 742 F.3d 55 (3d Cir. 2014) ...................................................................... 22


16 Casa Duse, LLC v. Merkin, 791 F.3d 247 (2d Cir. 2015) .................................................. 20, 24


Eden Toys, Inc. v. Marshall Field & Co., 675 F.2d 498, (2d Cir.1982). ...................................... 19


Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 111 S.Ct. 1282,
113 L.Ed.2d 358 (1991)) ............................................................................................................... 19

Garcia v. Google, Inc., 786 F.3d 733 (9th Cir.2015) ("Garcia (en banc)") ................................. 20


Knitwaves, Inc. v. Lollytogs Ltd. (Inc.), 71 F.3d 996 (2d Cir. 1995). ................................... 19, 20


Kwan v. Schlein, 634 F.3d 224, 229 (2d Cir. 2011 ....................................................................... 23


Petrella v. Metro-Goldwyn-Mayer, Inc., 134 S.Ct. 1962 (2014), 188 L.Ed.2d 979 ............... 24, 25


Roth Greeting Cards v. United Card Co., 429 F.2d 1106 (9th Cir. 1970)..................................... 20


Stone v. Williams, 970 F.2d 1043, 1049 (2d Cir/.1992) ................................................................ 25


          RULES & STATUTES

Fed. R. Civ. P 12(b) (6) .......................................................................................................... 22, 24


Fed. R. Civ. P 50(a)....................................................................................................................... 22

17 U.S.C. §201 (a) .................................................................................................................... 1, 21

                                                                                [iii]
               Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 5 of 31


17 U.S.C. §504 .............................................................................................................................. 25




                                                                                 [iv]
           Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 6 of 31


                                     PRELIMINARY STATEMENT
        No matter how many times Defendants insist this case is simply about copyright ownership, wishing

cannot make it so. Plaintiff Christian Charles is suing to establish his authorship of the first episode – the

“Pilot” – of Defendants’ successful internet streaming show “Comedians in Cars Getting Coffee”

(“CICGC”). If indeed the case were to skip right past the core question of copyright authorship and focus

on the secondary question of ownership of the CICGC Pilot, Defendants would lose solely because nothing

in the actual factual history provides the smallest hint of how defendant Jerry Seinfeld (“Seinfeld”) and his

co-Defendants can claim ownership of the Pilot, except through an arrogant display of self-entitlement

pursued through egregious thefts and frauds.
        The fundamental problem with Defendants’ repeated insistence that the case turns on ownership is

that it ignores the core principle of copyright ownership set out in 17 USC § 201(a): “Initial Ownership –

Copyright in a work protected under this title vests initially in the author or authors of the work.” Stated

more directly, you own no copyright unless you are its author, or obtain it from the author in whom it

initially vested.

        Resolution of this case depends upon the answer to one simple question: who is the author of the

CICGC Pilot. There are only three possible answers: Mr. Seinfeld, Mr. Charles, or both jointly. And unless

Mr. Seinfeld can show he was the sole author – which he has not and cannot – or that he obtained ownership

from Mr. Charles – which he did not – Mr. Seinfeld was never the sole owner of CICGC, and Defendants’

motion to dismiss must be denied.

        Defendants’ memorandum tells a very good story. But like many good stories, it is imaginative
fiction, told by a masterful spin doctor. Through a filter of self-importance, arrogance and greed, Jerry

Seinfeld and his co-Defendants distort history and fail to acknowledge irrefutable facts – allowing them to

mischaracterize what this case is about. Conspicuously absent from Defendants’ belligerent narrative is the

slightest whisper of what copyrightable contribution Seinfeld might have made to the creation of CICGC.

        Christian Charles is a soft-spoken Englishman. His wife, Anne Estonilo – President of mouseROAR

– the production company they co-own with Anne’s brother-in-law – is an even softer-spoken Filipina. The
Charleses are not ones to engage in name-calling. They do not relish the position into which Seinfeld has

placed them.        But when from Defendants’ pen so much inflammatory rhetoric flows– including

misinformed and myopic allegations of fraud – they will not stand mute. Everyone knows that Seinfeld is
           Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 7 of 31


a great stand-up comedian; but he is a woefully inadequate “stand-up guy.” If Seinfeld deluded himself

and then misled and defrauded his co-Defendants, their redress lies against him, not Charles.

       Charles created a vehicle for Seinfeld that reinvigorated his career.          After Seinfeld’s own

representatives warned him he needed a jump-start with a new project following his disastrous television

outing with “The Marriage Ref,” Seinfeld contacted his long-time collaborator Charles for help. Charles

proposed the idea for CICGC to Seinfeld, then single-handedly developed the format, structure and content

– the “look and feel” – for the CICGC Pilot. It is a structure that various commentators have praised as

immediately recognizable in the scores of subsequent episodes of CICGC produced to date, each of which

is a derivative work. Defendants do not say, and cannot with a straight face say, subsequent episodes of

CICGC are not derivative of the Pilot.
       Seinfeld made no creative contributions to the Pilot whatsoever, other than performing in it – and

grumbling while doing so. While his performance certainly became an important element of the finished

product, an actor’s ad-lib contributions to a film or video do not qualify for independent protection as

copyrightable expression under U.S. law.

       Defendants assert that Seinfeld is an award-winning writer, producer and director. That may be so.

But this lawsuit is not about the things that Seinfeld wrote or produced or directed. It is about the creation

of the Pilot episode of CICGC – from which all subsequent episodes spring as derivative works. Seinfeld

neither wrote nor produced nor directed that Pilot episode. Charles wrote it; Charles directed it; and Charles

and his company mouseROAR produced it. Seinfeld’s silence about what copyrightable contribution he

made to the Pilot is deafening; because he made none.

       Nor did Seinfeld ever acquire rights to Charles’s contributions – as a work for hire or otherwise.

Since Seinfeld made no contribution that could conceivably make him the sole author of the Pilot, and since

every episode of CICGC that followed has been derivative of the Pilot, one of two results must follow: (1)

either Charles is the sole author of the Pilot, in which event every episode of CICGC streamed during the

three years preceding filing this action infringes Charles’s copyright; or (2) Seinfeld can establish that his

contribution to the Pilot entitles him to joint authorship of the Pilot as a joint work. In that event his co-

author Charles is – and has from the outset been – entitled to 50% of Seinfeld’s income from his unilateral
licensing of the jointly-owned rights in CICGC.

                                                         [2]
           Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 8 of 31


       Beyond misguided attempts to show that Charles’s claims are time-barred, Defendants try every

which way to invalidate his claims to authorship, and in the process undercut their own arguments:

           •   They assert that “as a director, [Charles’s] ‘contribution to an integrated ‘work of

               authorship’ such as a film is not itself a ‘work of authorship’ subject to its own copyright

               protection” (emphasis added). But Charles is not claiming authorship solely because he

               directed the Pilot; and the very Second Circuit case they cite for this irrelevant proposition

               says there is no free-standing copyright in an actor’s ad-lib contribution;

           •   Defendants claim nothing is original about the shared concept of a show based on people

               traveling together and engaging in comedic banter, and cite similar shows as “proof” that

               the concept is generic and not subject to copyright protection.” Are Defendants saying that
               the Pilot – which continues to stream on defendant Netflix today – isn’t copyrightable? If

               so, what does Seinfeld claim to own? What does his alleged copyright protect?

           •   Talking out of the other side of their collective mouth, Defendants claim that “[o]f course,

               Mr. Seinfeld’s copyrights for each episode of the Show are protected, even if the Show was

               found to be ‘a compilation of unprotectible elements.’” Once again, the very Second Circuit

               case Defendants cite explains that authorship can reside in a show’s “total concept and feel,”

               and “[W]hat is protectible then is ‘the author's original contributions’ . . . the original way

               in which the author has ‘selected, coordinated, and arranged’ the elements of his or her work”

               – which is precisely what Charles did in creating, developing, shooting and editing the Pilot.

       Defendants’ motion is a hodge-podge of contrived interpretations, misrepresentations and

inapposite case law. It should be denied in its entirety.
                                           STATEMENT OF FACTS
       Plaintiff Christian Charles (“Charles”) 30-year career as an award-winning writer, director and

producer, and the history of his 18-year collaboration on various projects with Defendant Jerry Seinfeld

(“Seinfeld) – during which it was not uncommon for Seinfeld to claim creative ownership of Charles’s ideas

– are described in Charles Dec. ¶¶ 2-7. 1


       1
               References are to the following declarations and affidavits submitted on this Opposition:
               Declaration of Christian Charles (“Charles Dec.”);
                                                         [3]
           Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 9 of 31


       The genesis of “Comedian” – a feature film documenting Seinfeld’s attempt to develop a new stand-

up comedy act from scratch – is explained in Charles Dec. ¶9; Streiner Aff. ¶¶3-4. Creating “Comedian”

was a two-year project. Charles directed; Streiner produced. Seinfeld played no role in editing and

assembling the film. Charles Dec. ¶10; Streiner Aff. ¶4. The contract for “Comedian,” negotiated through

Seinfeld’s representatives, divided proceeds 50% to Seinfeld, 25% to Charles and 25% to Streiner, after

Seinfeld recouped his costs. Charles Dec. ¶11. Although Streiner alone produced “Comedian,” for what

could only be described as reasons of vanity Seinfeld unilaterally credited himself as producer of the film.

Charles Dec. ¶12.

       During the filming of “Comedian” Seinfeld went on a cross country road trip with his friend Barry

Marder, in a newly purchased vintage Volkswagen Beetle/bug. Charles and Streiner met up with Seinfeld
and Marder as they returned to New York City, to film their approach for possible use as part of the

documentary. Charles Dec. ¶13; Streiner Aff. ¶5.

       But it struck Charles that two comedians driving in a car and exploiting their comedic prowess to

weave various conversations into comedy gold was the core of an idea beyond the confines of the

documentary. Charles believed the idea was its own show, and suggested it to Seinfeld. Charles

immediately began to develop his core thought into a structure that could work as a single-minded show

idea. Charles Dec. ¶14.

       As Charles worked on completing “Comedian,” he continued to share thoughts with Seinfeld about

his ideas for this stand-alone show, and he conducted research into then-available video and audio


                 Declaration of Anne Estonilo (“Estonilo Dec.”);
                 Declaration of Leonard Beckerman (“Beckerman Dec.”);
                 Declaration of Peter L. Skolnik (“Skolnik Dec.”);
                 Declaration of Simon Smith (“Smith Dec.”);
                 Affidavit of Gary Streiner (“Streiner Aff.”);
                 Affidavit of Robert Fisher (“Fisher Aff.”).
        Extrinsic evidence may be considered part of the complaint when the court deems the evidence
integral to at least one claim in the pleading. See Bank of New York Mellon Trust Co, v. Morgan Stanley
Mortg. Capital, Inc. No 11Civ. 0505, 2011 WL 2610661, at *3 (S.D.N.Y. June 27, 2011) (on motion to
dismiss, Court may consider “documents that the plaintiff either possessed or knew about and relied upon
in bringing the suit”) Evidence is “integral” to the pleading when plaintiff has actual notice of the evidence
and the complaint “relies heavily upon its terms and effect” in “framing the pleading.” Chambers v. Time
Warner, Inc. 282 F.3d 147, 152-53 (2d Cir. 2002). All of the declarations and exhibits submitted consist
of evidence plaintiff relied upon in framing the Second Amended Complaint and are integral to it.
                                                         [4]
          Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 10 of 31


technology that with Streiner’s help might support his vision. Charles Dec. ¶15; Streiner Aff. ¶6.

       Based on the idea he had been thinking about and researching, Charles worked up a pitch for what

he called “’67 BUG” (aka TWO STUPID GUYS IN A STUPID CAR DRIVING TO A STUPID TOWN),

and presented it to Seinfeld. Charles Dec. ¶16; Streiner Aff. ¶7.

       Seinfeld declined the ’67 Bug pitch, but Charles never let go of the idea and knew it was only a

matter of time before technology and content caught up with the concept’s unique style, tone and structure.

Charles Dec. ¶¶ 17-18. After the unsuccessful pitch of ’67 Bug to Seinfeld, Charles continued to collaborate

with him on many projects. Charles Dec. ¶19.
         During a meeting at a diner, Seinfeld gratefully embraces Charles’s concept for CICGC,
 and the two agree that Charles will now develop the project and prepare for the test shoot that
 ultimately becomes the Pilot.
       After “The Marriage Ref’” second season was complete, Charles received a call from Seinfeld about

getting together to talk. When they met On July 29, 2011 at The Princess Diner in Southampton, NY,

Seinfeld explained to Charles that his representatives George Shapiro and Howard West had told him – for

the first time in their relationship – he should return to his roots, creating comedy and shouldn’t be trying

to franchise “The Marriage Ref’.” “The Marriage Ref’” had not been a success and Seinfeld also confided

he was having financial woes. Charles Dec. ¶¶20-22.

       Seinfeld told Charles he wanted help in creating a new show, involving himself and another

comedian driving someplace in a car and talking, uninterrupted, during the drive. Charles immediately

reminded Seinfeld this was the ’67 Bug idea he had pitched to him in 2002. Seinfeld in no way disputed

this or corrected Charles.     Knowing it was finally a perfect time to re-exploit his idea Charles

enthusiastically agreed to develop it for Seinfeld. At no other point during developing and creating the

test/pilot episode of COMEDIANS IN CARS GETTING COFFEE did Seinfeld ever claim he though the

idea was his, and when Charles reminded him it wasn’t, Seinfeld did not disagree. Charles Dec. ¶¶ 23-24.

       Charles left the meeting proposing that he would put together a treatment that expressed his idea as

simply as possible. Charles did so, and later registered this treatment under U.S. Copyright Reg. No.

PA0002055610, a copy of which is attached to the Charles Declaration as Exhibit A. Charles Dec. ¶25-

26.




                                                        [5]
             Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 11 of 31


       Charles sent his treatment to Seinfeld, and it was used as the basis for all discussions and later

interaction with crew. It had the title “Comedians In Cars Going For Coffee.” Seinfeld suggested it would

be more simply expressed as “Getting,” and the title of the show was changed to “Comedians In Cars

Getting Coffee” – although “Comedians In Cars Going For Coffee” appears on the majority of the later

internal documents based on the treatment, which were the basis of production work on the show. Charles

Dec. ¶27.

       Following the Princess Diner meeting, Charles saw clearly the potential opportunity he had, and

became obsessed with the fine details of how the show would work as a vehicle to re-establish Seinfeld’s

reputation. He meticulously approached the development of the show with scripts, visual references, and

research into equipment; he also focused on music styles, different car selections, guests on the show, and
pacing as a vital consideration in how the show could work to its greatest potential. Many documents

associated with this phase of Charles’s development of the show were filed with the US Copyright office

during preparation of the original Complaint to confirm Charles was the creator of the show. Charles Dec.

¶¶28-30.

       All the work ultimately led to Seinfeld’s increased enthusiasm for the idea and Seinfeld and Charles

planned to produce a test shoot. Both agreed to put in money and time, discussed who the first guest would

be, and after considering several possibilities, deciding on Barry Marder. Charles Dec. ¶31; see Beckerman

Dec. ¶3.

       As the pre-production of the show developed, Seinfeld asked to be more involved. Charles tried to

include him as much as possible, but pre-production went as it normally would with Charles’s core team at

mouseROAR. Charles completed all the location research and scouting without Seinfeld as he would

normally do; and the production team and Charles built out crew, schedules, shot lists, etc. – all as they

would normally do on a job – without Seinfeld’s participation. Charles Dec. ¶32; Fisher Aff. ¶¶4, 4.12.

Seinfeld’s minimal involvement in all aspects of creating the Pilot is described in Charles Dec. ¶33; Fisher

Aff. ¶4.1.




       2
             Subparagraphs in the Fisher Affidavit are identitied as, e.g., 4.1, 4.2, etc.

                                                             [6]
          Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 12 of 31


       During the actual shoot of the test/Pilot Seinfeld was in a very foul mood. Despite various problems

making for a difficult shoot, Charles shot most elements that were needed for a successful edit. Charles

Dec. ¶¶34-35; Fisher Aff. ¶¶4.2-4.6.

       Charles began editing the film alone with his editor in the edit suites of mouseROAR’s office. He

realized the need for some additional “pick up shots,” and went out twice, to shoot them. On the second

occasion Charles was joined by his producer Bob Fisher to drive back out to the Bendix Diner in New

Jersey where they had filmed the coffee portion of the Pilot. While they were there filming, Seinfeld called

Charles, who left the diner to take the call. Charles Dec. ¶36; Fisher Aff. ¶¶4.8, 4.9.
         Between the Princess Diner meeting and the shoot, Seinfeld made various suggestions to
 Charles. But during the shoot, he couldn’t wrap his head around what Charles was doing, and
 backed out of the project, claiming he didn’t know what the show was about.
       Seinfeld told Charles he was no longer interested in pursuing the idea. He didn’t think that it worked

and said “I don’t even know what it is.” Charles mouthed to Fisher “Jerry is out.” Charles Dec. ¶37; Fisher

Aff. ¶4.9. Devastated at Seinfeld’s decision to quit, Charles explained he was already well down the path

of producing an edit of the show, and was determined to complete it and share the final result with Seinfeld.

After the call, Charles and Fisher returned inside the diner and completed the shots required for the edit to

work the way Charles desired. Charles Dec. ¶38; Fisher Aff. ¶4.9.
         Charles was distressed, but not defeated. He completed shooting and editing the Pilot and
 sent it off to Seinfeld.
       Charles’s work to finish a rough-cut edit of the “Comedians In Cars Getting Coffee” Pilot

representing all the potential Charles had seen for the idea back in 2000, and complete excepting certain

elements that needed Seinfeld’s involvement, such as voiceovers, is described in Charles Dec. ¶39. Charles

emailed it to Seinfeld. Charles Dec. ¶40.
Once the rough footage had been assembled into the pilot – solely by Charles, and through his
ingenuity and creativity – Seinfeld suddenly understood.
       To Charles’s great relief, Seinfeld quickly responded that he was wrong, that the idea did work and

have great potential, and he thanked Charles “for persevering.” He told Charles “I really enjoyed the cut,”

and admitted “I’m starting to see this now.” A copy of Charles’s October 16, 2011 email sending the rough

cut of the Pilot, and Seinfeld’s response, are attached to the Charles Declaration as Exhibit B. Charles Dec.
¶41.



                                                        [7]
           Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 13 of 31


       Seinfeld then involved his representative, George Shapiro, who was equally excited by the rough

cut. The wheels of development then turned quickly. Charles Dec. ¶42. Charles’s representative, Lenny

Beckerman, told Charles that before the show was shopped there should be a deal in place to protect him,

incorporating his writing, directing and producing of the show, and clearly indicating Charles’s backend

and ownership interest in the show. Charles told Beckerman he and Seinfeld have a handshake deal, which

is how they had worked in the past, and told Beckerman he trusted Seinfeld to do the right thing. Beckerman

Dec. ¶4.

       Seinfeld asked Charles and Estonilo to propose a strategy for releasing the show while protecting

his reputation in the event of another failure like “The Marriage Ref” – a strategy Defendants later used

without Charles’s and mouseROAR’s involvement. Charles Dec. ¶43.
Other players enter the picture.

       Shapiro immediately went on the search for both sponsorship from a relevant brand, and distribution

through a non-traditional digital distributor because the idea was a non-traditional idea. It was also agreed

that Charles should continue developing the show, and that mouseROAR, under his creative guidance,

should be working on research, location scouting, car acquisition and other pre-production details. All

agreed to act quickly, excited about the show’s potential. Charles Dec. ¶¶44-45.

       When Charles received an email from Seinfeld’s assistant Melissa Gastgaber that Seinfeld wished

him to attend a meeting with Seinfeld and “someone from Sony,” and learned that the meeting was to be

with Michael Davies at a company called Embassy Row, he became concerned. 3 Despite his misgivings

(see Exhibit C to the Charles Declaration) Charles attended the meeting and took the lead in explaining the

creative and structural elements of the show. Davies was instantly interested and excited by the idea of

streaming the show on “Crackle,” a burgeoning but somewhat unknown digital platform owned by Sony.

After the meeting Beckerman contacted Davies and Seinfeld’s rep, Shapiro, to negotiate Charles’s deal.

Both assured Beckerman they would make a deal and “take care of Christian.” Charles Dec. ¶¶46-49;

Beckerman Dec. ¶5.

       3
              Embassy Row is a boutique production company owned by Sony. mouseROAR is also a
boutique production company, and it had been presumed, as had always been the case with the work that
Charles developed with Seinfeld, that mouseROAR would handle all production of “Comedians In Cars
Getting Coffee.”
                                                        [8]
          Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 14 of 31


       Over the coming days Charles and Estonilo, in their mouseROAR capacities, worked more directly

with Embassy Row in working out how production of the show would be structured, and made it clear to

them that mouseROAR would be the producers, which Embassy Row agreed would be the case. Estonilo

explained to Embassy Row mouseROAR’s specifically-created production process and shared the nuances

learned about working with Seinfeld. Charles Dec. ¶50.

       There was a pressing need to formalize mouseROAR’s involvement in production with Sony.

Because Charles had a long-standing relationship with Seinfeld and Shapiro, he reached out directly to

Shapiro to start things regarding mouseROAR’s production deal. But all of Charles’s negotiations as

creator and director of the show would be dealt with on a separate track – by his manager Lenny Beckerman

and his agents at William Morris. Charles Dec. ¶51.
A schism develops.

       Shapiro told Charles on the phone he had already made Seinfeld’s deal, and that mouseROAR was

on its own in making a deal with Embassy Row and Sony. Charles was shocked; this had never been the

case in Charles’s prior dealings with Shapiro, who had always supported Charles, establishing a precedent

and set of assumptions. Charles believed this project would unfold in the same way. But now Seinfeld was

not supporting Charles’s negotiation of participation in the show or mouseROAR’s involvement in

production. Charles Dec. ¶¶52-53.

       Charles’s negotiations as a writer and director are always dealt with separately from mouseROAR

through his loan-out company, PBBHHH!!!! LLC, so he contacted Beckerman to discuss how to approach

his personal deal as the creator and director of the show. Beckerman emailed Embassy Row requesting to

work out Charles’s deal prior to moving forward with the production process and informed all parties that

no materials would be surrendered until there was a deal in place for Charles as creator, director, writer and

producer for the show. Beckerman Dec. ¶6; Charles Dec. ¶¶54-55.

Things begin to fall apart.

       When Seinfeld learned about Charles’s demands, he called Charles directly and expressed anger –

notwithstanding Charles’s personal financial investment – that Charles was attempting to negotiate his

creative contribution and a backend deal. Although he did not dispute that Charles had created and
developed the Pilot, he expressed outrage that Charles would receive anything other than a fee for directing

                                                         [9]
          Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 15 of 31


each individual episode. The call ended with Seinfeld yelling at Charles, calling him “ungrateful” and “out

of line,” and left Charles feeling he had been set up to hijack the entire project. Charles Dec. ¶¶56-57.

       Charles asked everyone to hold off any discussions while he tried to get his head around the

unfortunate unfolding of events. After a few days Charles realized that he should simply attempt to talk to

Seinfeld again. He emailed Seinfeld, requesting a talk. During the second call it became very clear to

Charles that Seinfeld had decided that although he didn’t dispute Charles’s creation and authorship, he was

unwilling to compensate Charles for it, coming up with various specious reasons. See Beckerman Dec. ¶7.

He also gave Charles a long speech about how Julia Louis-Dreyfus had done a similar thing to him when

he negotiated bonuses for the cast of the show “Seinfeld” and Louis-Dreyfus had her reps call Seinfeld to

negotiate a bigger bonus. Charles told Seinfeld they would have to “agree to disagree.” The call once again
ended with Seinfeld yelling, telling Charles he should be so lucky as to receive a director’s fee. He gave

Charles no chance to respond, and hung up. Charles Dec. ¶58.

       Never during either of Charles’s phone conversations with Seinfeld or during production or post

production of the show COMEDIANS IN CARS GETTING COFFEE did Seinfeld ever claim any

ownership or origination of the idea. Charles Dec. ¶59.

       Seinfeld’s unreasonableness and lack of respect and appreciation were not new phenomena. At no

point during their long working relationship had Seinfeld ever publicly acknowledged to anyone Charles’s

role in the work Charles had created for him. Charles Dec. ¶60. Angry, sad and confused about how things

had deteriorated so badly, Charles contacted Carolyn Liebling, Seinfeld’s older sister, with whom he had a

long-standing relationship, both professionally and personally. Carolyn expressed deep disappointment

that things had gotten to this point with her brother. She conveyed that his behavior was inappropriate and,

as she had told Charles in the past, when Seinfeld gets stuck on something, there’s no reasoning with him.

Carolyn assured Charles that everything would blow over, and that Seinfeld would eventually come to his

senses; that their relationship was too strong for this disagreement to be permanent. Carolyn also confided

that Seinfeld’s wife Jessica agreed with her that Seinfeld was being unreasonable. At about the same time,

Estonilo received a call from George Shapiro, who also assured her that Charles’s relationship with Seinfeld

was far from over. Charles Dec. ¶61, 63.



                                                        [10]
           Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 16 of 31


       Buoyed by Liebling’s and Shapiro’s calls, Charles again asked Beckerman to suspend discussions

with Embassy Row and Shapiro West to allow the dust to settle. All of the negotiations were left in limbo.

With the continued hope of reconciliation, mouseROAR, which had moved forward in good faith with

development and pre-production of new episodes beyond the test/Pilot, wrapped up loose-end costs with

Carolyn Liebling – including outstanding costs from the original production of the Pilot; Liebling had earlier

stated a desire to assist Estonilo with those so that mouseROAR wasn’t continuing to bear the brunt of too

many of the production costs. Charles Dec. ¶¶62-63.

While Estonilo and Liebling deal with mouseROAR’s reimbursement for production expenses,
Charles’s representatives – with Liebling’s knowledge – had been engaging in now-suspended
discussions with Embassy Row about Charles’s deal and backend compensation as CICGC’s
creator/director.
       mouseROAR’s production activity on the test/Pilot in Fall 2011 and Winter 2012 with no creative

direction or materials from Seinfeld or his team, and Estonilo’s personal witnessing of Charles’s creation

of the 2011 treatment, its various drafts, creative materials and shot lists, scripts etc., are explained in

Estonilo Dec. ¶¶6-7. The Call Sheets for the October 5-6, 2011 Pilot shoots, on which Seinfeld appears

only as “talent,” were shared with Seinfeld and his office. See Estonilo Dec. ¶¶8-9 and Exhibit A.4

       Because CICGC was initially only to be a test shoot, the Pilot was shot and produced without

Estonilo’s typical deal paperwork; she anticipated that mouseROAR’s and, more important, Charles’s deal

memos would be negotiated later should the project be greenlit. Estonilo Dec. ¶¶12-13.

       Charles always negotiated his deals separately under PBBHHH!!!! LLC, his loan out company.

Estonilo did not represent Charles/PBBHHH!!!! in negotiations. Nor did she have authority to grant, license

or waive Charles’s creative rights, his backend participation or ownership. Estonilo Dec. ¶¶14-16.5




       4
                After working with Charles on several Seinfeld projects, Estonilo had grown increasingly
uncomfortable around Seinfeld himself. She found his demeanor and tone to be degrading, and unlike many
other celebrities and important personalities, he lacked humility and grace. Estonilo preferred to work
elsewhere or off Set when he was around, so Charles hired his longtime colleague Bob Fisher, an
experienced and savvy producer, to work on CICGC and to be physically on Set. Estonilo Dec. ¶¶10-11.
See Fisher Aff. ¶4.
       5
                mouseROAR did not and does not have a work-for-hire agreement with Charles or his
company PBBHHH!!!!. Charles is an independent contractor to mouseROAR, which is a signatory to the
Director’s Guild of America.
                                                        [11]
          Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 17 of 31


Liebling knew that payments for Charles’s work as a creative consultant/writer had always been made to

his loan-out company PBBHHH!!!!. Estonilo Dec. ¶¶17-19.

       The invented narrative Defendants have constructed about the significance and actual intent of

Estonilo’s discussions with Liebling about payments relating to “Comedians In Cars Getting Coffee” –

reflected in the email exchange attached as Exhibit C to the Snyder Declaration – is wholly false. Estonilo

intended to request payment of outstanding bills, well over 60 days in arrears, outlined in the P&L she

attached to the April 11, 2012 email, which is not included in Snyder’s exhibits. The P&L is annexed as

Exhibit B to the Estonilo Declaration. Estonilo Dec. ¶¶20-21.

       Estonilo believed, as Charles did, there was still an opportunity for mouseROAR and Charles to be

engaged in the series. She had the impression from Liebling that Shapiro was trying to reason with Seinfeld.
Liebling had written in response to Estonilo’s request, “George and I spoke on the phone. He will speak

with Jerry”. Estonilo Dec. ¶22. Estonilo never spoke to Seinfeld himself about terms or invoices or

payments. Seinfeld’s team of managers, agents and attorneys always handled contracts with Estonilo,

including the negotiation of mouseROAR’s production service agreements on projects with Seinfeld’s

relationships such as DreamWorks Animation, and Australia’s Greater Building Society among others. To

the best of Estonilo’s knowledge, Liebling was never part of that legal process. She and Estonilo never

interacted when legal experts were involved. Estonilo continued to anticipate and rely on being sent formal

contracts from Sony and Embassy Row for mouseROAR’s production services, knowing, as did Liebling,

that Charles’s reps were attending to his rights. Estonilo Dec. ¶¶23-26.

       On the afternoon of January 31, 2012, Estonilo explained to Beckerman he should be sure a

production-services agreement for mouseROAR was put in place before they continued prepping additional

episodes and sharing budgets and other materials with Embassy Row. Estonilo’s emails with Beckerman

are attached to her Declaration as Exhibit C. The same day, Estonilo made the same point to Liebling, and

forwarded a copy of Beckerman’s email to Embassy Row’s Michael Davies, insisting on receiving “a deal

or confirmed understanding” of Charles’s and mouseROAR’s position in the series, and “a sense of their

backend and Involvement.” Liebling expressed her relief that “Lenny is on this.” Estonilo’s January 31

emails with Liebling are attached to her Declaration as Exhibit D. Estonilo Dec. ¶¶27-28.



                                                       [12]
           Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 18 of 31


       Estonilo did not believe or intend her emails with Liebling to be a replacement for formal contracts

or legally binding agreements. Liebling and Estonilo did not handle contracts with each other; they dealt

with expenses, and at times shared project information to assist each other’s roles in accounts payable.

Estonilo Dec. ¶¶29-31. Estonilo feared Seinfeld intended to leave her company with a crippling and undue

financial burden. The fundamental intent in her April 2012 calls with Liebling, reflected in her emails, was

to inform Liebling of outstanding amounts for several months of significant expenses mouseROAR had

incurred at Seinfeld’s request to prep for shooting 5-6 additional episodes, among other requests. Liebling

suggested that Estonilo send an invoice. When Liebling paid that invoice Estonilo neither considered nor

intended receipt or deposit of that payment to constitute a release of ownership, rights or clearance of the

material – none of which Estonilo was authorized to release.6 As Estonilo’s April 11, 2012 email to Carolyn
explains (see Snyder Declaration, Exhibit C), with respect to Charles, the P&L reflected in the invoice

covered only Charles’s substantially-discounted salaried rate as an independent contractor director. It had

nothing to do with his creation and authorship of the Pilot, which both Estonilo and Liebling knew were

being negotiated separately by Charles’s representatives. Neither Estonilo nor mouseROAR has ever

managed ownership of Charles’s contributions to CICGC. Estonilo Dec. ¶¶32-34.

       When Estonilo re-read the emails of April 2012, she recognized she had been misled, and was

operating on assumptions based on incorrect information and false assurances made by George Shapiro on

the state of the project. The history and content of those false assurances, and Estonilo’s actions in reliance

upon them, is set forth in Estonilo Dec. ¶¶35-37. In retrospect, Estonilo believes Shapiro intended to

deceive her. Further, the characterization of Estonilo’s emails with Liebling as a waiver, as replacements

for a formal contract, or as transferring ownership, is so wholly inconsistent with Seinfeld’s long-

established procedures with Charles and mouseROAR that it has the stench of a blatant fraud.
Still optimistic because of assurances from Liebling and Shapiro, Charles continues to hope that the
situation can be resolved, but is uncertain how to proceed.
       For the weeks and months after his second conversation with Seinfeld, things became increasingly

difficult for Charles. He wrestled with anger and frustration with Seinfeld’s behavior but held out hope that


       6
                 Liebling almost certainly understood this as well. Her son Josh worked in the mouseROAR
office at the time, where they were working hard to keep projects going, made difficult by the unpaid months
of development and prep for additional episodes of CICGC.
                                                         [13]
           Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 19 of 31


Seinfeld would “calm down,” come to his senses, and their eighteen-year working relationship would

continue. But mouseROAR, expecting there would be appropriate compensation and production work at

the end of its development, was in trouble financially. Charles focused on restoring mouseROAR to

profitability, but there was continuing silence from the Seinfeld camp while Charles waited, unaware of

when the series was released to the public. Charles Dec. ¶64-65.

       Once Charles realized that episodes were streaming online, the idea of viewing them was very

painful. But he eventually watched enough of what had been released to realize that Seinfeld had, in no

way, moved the concept forward. The template, structure, visual style, pacing, tonal approach, musical

integration … everything, was a direct lift from Charles’s work. Charles Dec. ¶65.7

       Eventually, Charles contacted Seinfeld with a polite compliment, hoping to restart a dialog allowing
him to become re-involved with the show he had created, which he believed was being mismanaged. In

June 2014, Charles attempted again to reach out at a personal level in order to reconnect. He emailed

Seinfeld suggesting that perhaps it was time to put aside whatever differences they had. Seinfeld responded:

“Sure.” Charles Dec. ¶¶66-67.

       Charles, who did not seek any media on the show due to the pain it inflicted, was unaware of what

Seinfeld was claiming in the press and in interviews. Only later did Charles learn that Seinfeld had floated

many different stories about how he had initially come up with the idea. It is, of course, legion, for

celebrities to exaggerate their accomplishments to the press, and Charles knew from his extensive prior

experience with Seinfeld that Seinfeld often would claim credit for the work of others – including Charles’s.

He took Seinfeld’s claims as mere puffery, relying on the fact that Seinfeld had never once disputed

Charles’s role and never once asserted to Charles that the original idea was Seinfeld’s. Charles’s own

simultaneous public assertions of creation and authorship are detailed in Charles Dec. ¶68.

       By 2016, Estonilo and Beckerman began suggesting that Charles challenge Seinfeld legally about

his authorship/ownership interest in the show. But for various reasons relating to placement of CICGC on

the fledgling “Crackle” digital network, Charles realized there was little to be gained by an expensive

lawsuit against well-heeled adversaries. Charles Dec. ¶69. That assumption was confirmed to Charles by


       7
               Based on knowledge gained during years of working with Charles, the Fisher Affidavit
describes these hallmarks of Charles’s visual style at ¶¶ 4.8, 4.11. See also Streiner Aff. ¶8.
                                                        [14]
          Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 20 of 31


Simon Smith, a mutual work associate and friend of both Charles and Seinfeld, who reported to Charles

and Estonilo a conversation with Seinfeld in which Seinfeld claimed there was no money in CICGC.

Charles Dec. ¶70. See Smith Dec. ¶¶2-7. Charles was also reluctant to confront Seinfeld about credits on

the show. Credits are important currency in the entertainment industry. In a highly selfish and unusual

move, Seinfeld had arranged that episodes of CICGC would carry no screen credits, so even if Charles won

a right to a “created and directed by” credit for the show, it wouldn’t be visible. Charles Dec. ¶70.

Charles realizes he can no longer wait for Seinfeld to do the right thing.

       Later in 2016 Estonilo heard rumblings that Seinfeld was planning on moving the show to Netflix.

Charles understood that if the show was finally fulfilling its financial potential, he had to do something

about the theft of his original work. When Seinfeld made a very public deal with Netflix to take over the
production and distribution of the show, announced to be for $100,000,000, Charles and Estonilo began to

reach out to attorneys to see if they could get support for filing a complaint against Seinfeld, Embassy Row

and Sony. Charles also filed a copyright application for the original treatment he had created for the show,

then entitled “Comedians In Cars Going For Coffee.” The Copyright Office, apparently realizing that a

previous registration had been filed by Defendants under the title “Comedians In Cars Getting Coffee” – a

registration about which Charles was unaware – inserted a line into the registration certificate sua sponte,

listing “Comedians In Cars Getting Coffee” as a “previous or alternate title.” Charles had nothing to do

with that decision. Charles Dec. ¶¶71-72.

       Due to the David/Goliath character of litigating against Seinfeld, Sony and Netflix, Charles had

difficulty finding legal counsel. He decided the only practical way he could claim his authorship/ownership

interest would be to do it himself directly to Seinfeld. Other than in the self-aggrandizing media puffery

claiming CICGC was his idea, Seinfeld had never denied either Charles’s origination of the idea or his

authorship of the pilot. In December 2017, certain that Seinfeld knew the truth and would acknowledge it

now that the show Charles had created for him was finally reaping huge rewards, Charles wrote to Seinfeld

asking to discuss a mutual way forward based upon Seinfeld acknowledging Charles’s rights. A copy of

Charles’s letter to Seinfeld is annexed to his Declaration as Exhibit D. Charles Dec. ¶¶73-74.

       Rather than responding himself, Charles received a letter from Seinfeld’s long-time attorney Jay
Cooper – attached to Snyder’s Declaration as Exhibit D. Cooper declared to Charles for the first time that

                                                        [15]
          Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 21 of 31


Seinfeld was the originator of the concept. Never before had Seinfeld questioned Charles’s claim of

originating the concept. More astonishingly, Cooper claimed to have “documentation” showing that

Seinfeld had “registered” the show’s concept prior to the 2011 meeting at the Princess Diner. The purported

“documentation” was not attached to Cooper’s letter; nor has it been submitted to the Court on this motion.

Charles Dec. ¶75.

       Charles responded to Cooper’s letter on January 19, 2018. Charitably believing Cooper was

misinformed rather than engaging in a brazen lie, Charles urged him to discuss the facts with Seinfeld. He

explained some of the underlying history of his creation of CICGC, including that he had presented the

concept to Seinfeld several years before 2011. He also explained that mouseROAR’s recoupment of

production expenses was not a waiver of his rights or claims to the show. A copy of Charles’s January 19,
2018 letter to Cooper is attached to his Declaration as Exhibit E. There was no response from either Cooper

or Seinfeld. This repudiation and apparent fabrication on Seinfeld’s behalf provoked Charles to file an

initial pro se Complaint in this Court on February 9th, 2018. Charles Dec. ¶¶76-77.

                                           LEGAL STANDARD

       Other than as explained in note 1, supra, Charles accepts Defendants’ recitation of the legal standard

on a motion to dismiss.
                              ARGUMENT
                                POINT I
    SOME OF DEFENDANTS’ ARGUMENTS FOR DISMISSAL – SPECULATIVE AND
MISINFORMED – ARE SIMPLY SPURIOUS; DISCOVERY IS NECESSARY TO DETERMINE
                              THE TRUTH
       Defendants seek dismissal. But their rickety, ambiguous evidence and the interpretations and

conclusions they draw from it point — repeatedly and inexorably — in a different direction: discovery.

       For Seinfeld to have authority to repudiate Charles’s claims to an authorship and ownership interest

in the Pilot , he must himself be its author or owner. The SAC asserts that Charles is (at the very least) an

author and owner of the Pilot. With evidence presented here he has both substantiated those claims, and

explained why Seinfeld should be found to be neither the Pilot’s author nor its owner. Discovery is required

to determine whether Seinfeld is either. If he is not, then he is a stranger to the copyrighted work and the

express repudiations upon which he seeks to rely to refute joint authorship are legal nullities.



                                                        [16]
             Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 22 of 31


         Stated another way, if discovery proves Charles is an author and owner of the Pilot and that Seinfeld

is neither, then Seinfeld and the other Defendants never had — and still do not have — any more right to

deny Charles’s interests than the man in the moon.

         Certain of Defendants’ arguments are based on pure speculation, misunderstanding or

misrepresentation. They should be rejected and disposed of quickly, so discovery can explore the actual

facts.

Charles did not release his claims.

         •      Defendants argue that Charles “released all claims related to the show” and that after April

         2012, "he never had the expectation of continued involvement in the Show.” Defendants’

         Memorandum (“Def. Mem”), at 22-23 (emphasis in original). Put aside Charles’s and Estonilo’s
         continuing belief – fostered by Liebling, Shapiro and others – that Seinfeld would eventually

         acknowledge Charles’s authorship and ownership (Second Amended Complaint (“SEC”) ¶86;

         Estonilo Dec. ¶22), Charles’s attempt to re-engage with Seinfeld in June 2014 (SAC ¶87), his

         September 2016 copyright registration (SAC ¶92 and Exhibit A), and his December 2017 letter to

         Seinfeld (SAC ¶97). Estonilo’s submission to Liebling on behalf of mouseROAR to recoup

         mouseROAR expenses – an invoice that Liebling requested – and Estonilo’s acceptance of the long-

         overdue payment for mouseROAR’s production services, constituted no release, waiver,

         relinquishment or abandonment of Charles’s authorship/ownership interests and rights as a creator

         of CICGC. As Liebling knew, those were being separately negotiated on Charles’s behalf among

         Beckerman, Shapiro and Davis, and Estonilo had no authority to dispose of them. Estonilo Dec.

         ¶¶14-37 and Exhibits B, C and D; Beckerman Dec. ¶¶5-6. The payment Estonilo requested and

         received for Charles, reflected in the P&L submitted with the invoice, covered “only his

         substantially-discounted salaried rate as an independent contractor director for mouseROAR. It had

         nothing to do with his creation and authorship of the Pilot.” Estonilo Dec. ¶33.

The only fraud on the Copyright Office was committed by Defendants.

         •      Charles’s copyright registrations are in no way fraudulent. His first registration – of his

         Treatment for CICGC bearing the title “Comedians In Cars Going For Coffee” – was filed without
         knowledge of Defendants’ earlier registration. Charles Dec. ¶ 71-72. The Copyright Office added

                                                         [17]
           Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 23 of 31


       the alternate title “Comedians In Cars Getting Coffee” on its own initiative. Id.; Charles Dec.

       Exhibit A. Estonilo witnessed Charles’s 2011 creation of the Treatment (Estonilo Dec. ¶7). As to

       when it was created, the Treatment had been sent to Seinfeld by Charles upon its 2011 creation, and

       was used in their subsequent discussions and by the production crew during their work on the Pilot.

       Charles Dec. ¶27. Defendants’ assertion that Charles defrauded the Copyright Office by claiming

       sole authorship of the Treatment is bizarre. Do they suggest someone else wrote the Treatment that

       Seinfeld approved and the crew followed?

       •      Defendants’ arguments that Charles’s registration of the CICGC Pilot and script are

       fraudulent because untimely are simply silly. 8 Evidence that the Pilot was shot in October 2011

       and completed soon thereafter is overwhelming. Defendants’ assertion that the Second Amended
       Complaint should be dismissed because it was fraudulent for Charles to claim sole authorship is

       nonsense, since authorship – whether sole or joint – is the very issue at the heart of this litigation.

       The Second Amended Complaint asserts both sole and joint authorship. On a motion to dismiss,

       Charles’s explicit claims to be the sole or joint author of CICGC must be accepted as true, and are

       substantiated at length and in detail in his Declaration. Only discovery can determine the facts of

       the authorship dispute.
Although Defendants identify no copyrightable contribution by Seinfeld, Charles’s extensive
contributions are certain and well-defined.
       •      Defendants’ argument that Charles failed to allege a protectible copyright interest (Def.

       Mem. at 18-20) is both mistaken and ironic. The argument is based on an assertion – strange for an



       8
                The true fraud on the Copyright Office was committed not by Charles, but by Defendants.
Defendants never registered copyright in the CICGC Pilot. In Defendants’ copyright registration, the
episode for which they claim protection isn’t the Pilot – (See Snyder Declaration, Exhibit B) – it’s one
called “Larry David Eats A Pancake,” claiming four years after its creation that it’s “author” was SONY,
who assigned its copyright to Seinfeld’s “Comedians in Cars, LLC.” What sheer nonsense!
        While “Larry David” might have been the first episode streamed on SONY’s Crackle platform,
while it might have been created as a work-for-hire for SONY and might have been assigned to Comedians
in Cars LLC, it was decidedly not CICGC’s Pilot episode (and indeed claims only to be an “episode”). The
Barry Marder episode, the first episode conceived and created – and by all standard industry measures,
practices and definitions the show’s actual “pilot” – was simply relocated by Defendants within CICGC’s
first Crackle season as Episode 7, and it continues to stream on Netflix to this day, now found as Episode
16 in CICGC season 3. See Skolnik Dec. Exhibit C. The “Larry David” Episode, like all other Episodes
of CICGC, is a derivative work based on the Barry Marder Pilot Charles created and registered.
                                                        [18]
           Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 24 of 31


       alleged owner of valuable copyrights – that “the Show’s concept is generic and stock, that it belongs

       to the world, and that it is not subject to copyright protection.” Def. Mem. at 20.9 But no sooner do

       Defendants climb out on this limb than they scramble to install a footnote safety net, mumbling “Of

       course, Mr. Seinfeld’s copyrights for each episode of the Show are protected, even if the Show was

       found to be “a compilation of unprotectible elements” (id., n. 14), citing the wholly distinguishable

       Knitwaves, Inc. v. Lollytogs Ltd. (Inc.), 71 F.3d 996 (2d Cir. 1995).

       •       In Knitwaves, the Court was applying the “substantial similarity” test to evaluate

       infringement, which it identified as an examination of the works' “total concept and feel,” citing

       Eden Toys, Inc. v. Marshall Field & Co., 675 F.2d 498, 500 (2d Cir.1982). After noting that the

       well-known Feist telephone directory case (Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S.
       340, 111 S.Ct. 1282, 113 L.Ed.2d 358 (1991)) had established that even “a compilation of

       unprotectible elements” can be copyrightable, the Knitwaves Court explained that “[w]hat is

       protectible then is ‘the author's original contributions’ –the original way in which the author has

       ‘selected, coordinated, and arranged’ the elements of his or her work.” Knitwaves, 71 F.3d at 1004

       (citations omitted). That all episodes of CICGC have an immediately identifiable “look and feel”

       is due directly to the recognizable template Charles created for the show and embodied in the Pilot.

       Various reviewers have commented on this reality. See Skolnik Dec. Exhibit A (August 3, 2012

       New York Times review), which notes:
       o       quite a bit of thought and care has been given to how [the show] looks. The videos . . . are
       presented in a clean, elegant template. . . .And the filming and editing are, if you break them down,
       impressively complex and artful for a web series. Multiple cameras, including three mounted inside
       the cars, are used simultaneously to render the free-flowing conversations seamlessly, without the
       staccato cuts that have become the norm in a new generation of new-school chat shows. See Skolnik
       Dec. Exhibit B (July 19, 2018 New Yorker review), noting “the fundamental structure abides.” The
       show’s “clean, elegant template” and “fundamental structure” were created by Charles, infuse his
       Pilot, and parent each of CICGC’s derivative children.
       •       While it is unclear what selection, coordination and arrangement Defendants applied to their



       9
                Defendants contend (Def. Mem. at 24) that Charles “concedes that the Show’s concept, with
the Pilot featuring Mr. Seinfeld driving in a small car with Mr. Marder, is a mere variation on filming Mr.
Seinfeld and Mr. Marder’s September 2000 ‘return to New York City from a cross-country drive . . . in
Seinfeld’s newly-purchased vintage Volkswagen Beetle’ for the Comedian documentary.” For this
contrived distortion of the SAC Defendants cite SAC ¶¶ 22, 23, 28, which concede nothing of the sort.
                                                       [19]
    Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 25 of 31


episodes of CICGC – other than those copied from Charles’s Pilot – it is precisely Charles’s

selection, coordination and arrangement of the Pilot’s elements that provide the Pilot’s “total

concept and feel” and that constitute Charles’s protectable copyright interest. Cf. Roth Greeting

Cards v. United Card Co., 429 F.2d 1106 (9th Cir. 1970) (examining “total concept and feel” of

greeting cards).

•      Defendants contrast Knitwaves to 16 Casa Duse, LLC v. Merkin, 791 F.3d 247 (2d Cir.

2015), reading the case myopically to insist that as a director, Charles’s “contribution to an

integrated ‘work of authorship’ such as a film is not itself a ‘work of authorship’ subject to its own

copyright protection.” 16 Casa Duse, 791 F.3d at 259. But the Court explained it was not suggesting

“that motion picture directors . . . may never achieve copyright protection for their creative efforts.
The director of a film may, of course, be the sole or joint author of that film, such that she or he can

secure copyright protection for the work.” 16 Casa Duse, 791 F.3d at 258. Here, the entire Pilot

was developed, structured, produced, filmed and edited by Charles. See generally Charles and

Estonilo Declarations, Streiner and Fisher Affidavits. Seinfeld acted. He was “talent” during the

filming, nothing more. See Estonilo Dec. ¶9 and Exhibit A.

•      While Charles’s entitlement to copyright as author of the Pilot is clear-cut, Seinfeld’s is far

from evident. Casa Duse considered the copyrightability of an actor’s performance in a film, and

agreed with an en banc panel of the Ninth Circuit in rejecting an actor’s performance as deserving

of independent copyright protection. Casa Duse, 791 F.3d at 258, citing Garcia v. Google, Inc.,

786 F.3d 733 (9th Cir.2015) ("Garcia (en banc)"). The Court agreed with Garcia’s conclusion that

“the actor's ‘theory of copyright law would result in [a] legal morass[,] ... [making] Swiss cheese of

copyrights.’” Id. Here, Seinfeld’s performance in the Pilot is no more deserving of independent

copyright protection than is Barry Marder’s. As the Copyright Office has explained, if a performer

“lacks a work-for-hire agreement but . . . ‘intend[s] her contribution or performance to be merged

into inseparable or interdependent parts of a unitary whole,” the performance may qualify for joint-

authorship status. Nor can Seinfeld refute joint authorship by claiming he did not intend his

contribution – whatever if might have been – to be “merged” into an “inseparable or interdependent”
part of the Pilot as a “unitary whole.” 17 U.S.C. §101. See Casa Duse, 791 F.3d at 257-58: “Motion

                                                 [20]
          Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 26 of 31


       pictures . . . are works that may be expected to contain contributions from multiple individuals. See

       Richlin v. Metro-Goldwyn-Mayer Pictures, Inc., 531 F.3d 962, 975 (9th Cir.2008) (‘A motion

       picture is a work to which many contribute; however, those contributions ultimately merge to create

       a unitary whole….’) Seinfeld can seek to establish his entitlement to joint authorship, but discovery

       will be required for him to do so.
                                                 POINT II

THIS CASE IS UNQUESTIONABLY ABOUT AUTHORSHIP SINCE ONLY AN AUTHOR CAN
BE AN OWNER, AND BOTH THE INFRINGEMENT CLAIM AND THE JOINT AUTHORSHIP
                           CLAIM ARE TIMELY
       In every case upon which Defendants statute of limitations arguments rely – for both infringement

and joint authorship – there was no question as to the defendant’s status as author and/or owner. All that
was at issue was the plaintiff’s status. Here, this action cannot be adjudicated, much less terminated, until

discovery determines whether Seinfeld was the Pilot’s author, its joint author, or neither. If Seinfeld was

not an author, he had no rights or entitlements to repudiate Charles’s authorship/ownership rights.

       Defendants twist themselves into pretzels trying to show that Charles’s claims are grounded in

ownership, apparently recognizing that their statute of limitations arguments only have any hope of success

if applied to an ownership claim. Since ownership of copyright “vests initially in the author or authors of

the work” (17 U.S.C. §201 (a)), and Seinfeld neither alone “authored” the Pilot nor acquired any of

Charles’s rights to it as a work made for hire, Defendants’ insistence that “Comedians In Cars, LLC” owns

the entire copyright to CICGC is a groundless assertion. For the Pilot to have a copyright, it must have “an

author or authors.” Charles has claimed authorship of the Pilot and has delineated and substantiated his

copyrightable contributions. Seinfeld identifies no copyrightable contribution to the Pilot. If through

discovery Seinfeld can prove any copyrightable contribution, it makes him at best a joint author.

       Given how vociferously Defendants insist that “ownership is the dispositive issue,” it is amazing

how often their memorandum loses track of its own rhetoric and cites Charles’s assertions of authorship,

or authorship/ownership, in the SAC. In the most revealing instance of Defendants’ own disbelief in the

merits of their “it’s all about ownership” refrain they contend “[a]s Plaintiff admits, Mr. Seinfeld has a

‘competing claim of authorship.’ SAC ¶ 121. Plaintiff’s claims are therefore ‘rooted in [his] contested
assertion of an ownership interest in the copyright’ of the Show.” Def. Mem. at 12 (emphasis added). It is

                                                        [21]
          Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 27 of 31


difficult to imagine a more perfect non-sequitur. Other acknowledgments that the SAC asserts sole or joint

authorship appear at Def. Mem. at 2, 11. What part of “author/owner” don’t defendants understand? The

term “author/owner” signifies Charles’s claim to an ownership interest in the copyright to CICGC simply

because of his authorship of the Pilot – from which all other CICGC episodes derive.                  The SAC

unquestionably asserts sufficient facts regarding Charles’s authorship, “accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). There would be no reasonable basis on this motion for the Court

to either deny Charles’s assertions of a sole or joint authorship interest or to accept Defendants’ entreaty

that “ownership is the dispositive issue” where Seinfeld’s entitlement to any authorship interest has yet to

be determined.
       A.      The Joint Authorship Claim Is Not Time-Barred.
       As Defendants apparently concede, only an “express repudiation” of a joint authorship claim

triggers copyright’s three-year limitations period. See Def. Mem. at 12. Defendants then make a muddle

of their statute of limitations defenses by intermingling cases addressing infringement with those about joint

authorship. But putting aside the preliminary question of whether Seinfeld was an author or owner of the

Pilot entitling him to repudiate either of Charles’s distinct claims, discovery is necessary here to determine

whether any conduct or act by Seinfeld satisfies the requirements of an express repudiation. That is a factual

determination to be made by the jury.          See the comprehensive analysis of express repudiation in

Brownstein v. Lindsay, 742 F.3d 55 (3d Cir. 2014), and its conclusion that the issues of whether the various

sources asserted there as constituting express repudiations “were inappropriately decided under Rule 50(a)
and should have gone to the jury” Brownstein, 742 F. 3d at 75. Issues “inappropriately decided under Rule

50(a)” should not, a fortiori, be decided on a Rule 12(b)(6) motion to dismiss.

       Brownstein also explains “For repudiation to be express, it must be plain. A copyright holder should

not be required to investigate every whisper and rumor that another has declared himself the author of his

copyrighted work. A whisper or rumor also does not stir up the type of “storm warning” that would put an

author on inquiry notice. It follows that, if an action is not hostile to an author's rights, it may not be plain

that his authorship rights have been repudiated.” Brownstein, 742 F. 3d at 75 (citations omitted).




                                                          [22]
            Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 28 of 31


       Each of the “express repudiations” asserted by Defendants is supported solely by citation to cases

about ownership. In each case Defendants cite, the defendant’s authorship or ownership and entitlement to

repudiate plaintiff’s claims, were, unlike here, not in dispute. In none of those cases was it necessary to

determine the defendant’s authorship status. Because that is so, Charles need not burden the Court with a

dissection of each of Defendants’ inapposite cases.10 Here, only discovery will permit determination of the

authorship and ownership rights in the Pilot – both Charles’s and Seinfeld’s.

       Defendants’ first purported express repudiations, which they characterize as “pre-production

repudiations” – although the Pilot had for all intents and purposes already been “produced” – were two

phone calls during which Seinfeld berated Charles for “ingratitude” and “overreaching.” Defendants insist

“Plaintiff never alleges (because he cannot)” that after those conversations “Mr. Seinfeld ever gave Plaintiff
even the slightest impression that he would reconsider his position on Plaintiff’s involvement in the Show.”

Def. Mem. at 13. But such “impressions” – considerably more than “slight,” were given to Charles and

Estonilo by Shapiro and Liebling (who confided that Seinfeld’s wife agreed), that Seinfeld would eventually

come to his senses, that he was being “unreasonable,” that Shapiro was trying to reason with Seinfeld, and

that the relationship on CICGC was “far from over.” Charles Dec. ¶61; Estonilo Dec. ¶¶22, 36. Under the

circumstances, it cannot be determined on this motion whether Seinfeld’s invective – even if he was an

author or owner – constituted express repudiations.

       Defendants next assert “there can be no clearer repudiation of Plaintiff’s copyright ownership when

‘Defendants without authorization copied . . . the entire Pilot by streaming it to viewers as Season One,

Episode Seven of the Infringing Show.’” Def. Mem. at 13-14 (emphasis added). If discovery reveals that

Charles and Seinfeld are joint authors, Seinfeld did not require Charles’s authorization to stream the Pilot.

“[J]oint authors . . . have no right to interfere with a co-author's use of the copyrighted work. . . . Joint



       10
                Nevertheless, because of Defendants’ dogged insistence that this case is controlled by Kwan
v. Schlein, 634 F.3d 224, 229 (2d Cir. 2011), a brief refutation is necessary. Kwan was – as Defendants
acknowledge – an ownership case (see Def. Mem. at 3, quoting Kwan 634 F.3d at 230: “Where, as here,
the ownership claim is time-barred, and ownership is the dispositive issue, any attendant infringement
claims must fail”) (emphasis added)). Kwan involved the attempt by a book editor to assert a copyright
interest in the work of the undisputed author of the book she had been retained to edit. Here, there is no
basis to find the slightest similarity of status between either Charles and Kwan’s plaintiff-editor; or Seinfeld
and Kwan’s defendant-author.
                                                         [23]
            Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 29 of 31


authorship entitles the co-authors to equal undivided interests in the work." Casa Duse, 791 F. 3d at 259

(citations omitted). Whether Charles and Seinfeld are joint authors – whether Seinfeld may have that status

– awaits discovery.

       Nor does the lack of royalty payments permit a determination at the 12(b)(6) stage that it constitutes

a repudiation. Def. Mem. at 14-15. Charles reasonably believed that Crackle’s streaming wasn’t generating

income for Seinfeld; that it was intended instead merely to keep Seinfeld’s name before the public; that

SONY’s money was being attributed to production costs of derivative episodes in hope and expectation –

realistic, given the ultimate Netflix deal – that financial reward would come later. Charles’s belief there

wasn’t yet money in CICGC was confirmed when in 2016, Smith reported on Seinfeld’s contention that

“there wasn’t any money in COMEDIANS IN CARS GETTING COFFEE.” Charles Dec. ¶70.
       Finally, Defendants propose that Seinfeld’s self-aggrandizing media puffery signaled a repudiation

of Charles’s claims. Charles remained unaware of Seinfeld’s media embellishments and hyperboles when

they appeared. He knew that Seinfeld had never claimed to him that the idea for CICGC was his own, and

that Seinfeld often took creative credit with no factual basis. Moreover, Charles openly claimed that he had

created CICGC. Charles Dec. ¶68. Only a jury can decide whether Seinfeld overstated his actual role; only

discovery can establish when Charles learned of Seinfeld’s overblown claims and only discovery can

expose Seinfeld’s actual role. Charles, who knew the truth, was well within his rights to ignore Seinfeld’s

self-glorification – when he eventually learned of it – as merely an insulting irritant.

       B.      The Infringement Claim Is Not Time-Barred.

       In opposing Charles’s infringement claim, Defendants charge he has “frivolously include[d] a

reference to the “separate-accrual rule” . . . to attempt to recast the claim as one for an ongoing infringement.

Def. Mem. at 11. Defendants misunderstand. The gravamen of Charles’s infringement claim is not a single

“ongoing” infringement – although infringement of the Pilot is indeed ongoing (see Skolnik Dec. Exhibit

C). If discovery establishes Charles is the sole author, he claims successive infringements of the Pilot – by

each derivative work Defendants’ have released as a new episode of CICGC. Under the “separate accrual

rule,” each episode constitutes a spanking-new infringement, triggering its own 3-year statute of limitations.

Petrella v. Metro-Goldwyn-Mayer, Inc., 134 S.Ct. 1962, 1969 (2014), 188 L.Ed.2d 979 (“Under [the
separate-accrual] rule, when a defendant commits successive violations, the statute of limitations runs

                                                          [24]
               Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 30 of 31


separately from each violation. Each time an infringing work is reproduced or distributed, the infringer

commits a new wrong. Each wrong gives rise to a discrete ‘claim’ that ‘accrue[s]’ at the time the wrong

occurs. In short, each infringing act starts a new limitations period. See Stone v. Williams, 970 F.2d 1043,

1049 (C.A.2 1992)

          Damages on Charles’s infringement claim – which is asserted against all Defendants – will flow

from Defendants’ successive infringements, each of which carries its own 3-year “look-back” limitations

period. See Petrella, 134 S.Ct. at 1968. That calculation will require discovery into each Defendant’s

profits “attributable to [each successive] infringement” beginning three years prior to February 9, 2018. 17

U.S.C. §504.11
                                       POINT III
                THE STATE LAW CLAIMS SHOULD SURVIVE A MOTION TO DISMISS
          Charles’s claims for Breach of Implied In Fact Contract, Quantum Meruit and Fraudulent

Misrepresentation each carry a 6-year statute of limitations under New York Law. CPLR 213(2), CPLR

213(8). Under the facts at bar, these claims are qualitatively different than Charles’s copyright claims and

are not preempted. Defendants’ citations to SAC ¶¶ 136, 145, 168 misrepresent their import. Def. Mem.

at 23-24.

          Discovery must determine both whether various representations made to Charles – e.g., by Seinfeld,

by Shapiro, by Davies – created an implied in fact contract or constituted a fraudulent misrepresentation;

and whether Charles is entitled to quantum meruit recovery for his services, separate from his

authorship/ownership interests in CICGC copyright.


                                              CONCLUSION
          For the foregoing reasons, Defendants’ Motion to Dismiss the Second Amended Complaint must be

denied.




          11
                Of course, Charles does not waive his right to seek statutory damages, costs and/or attorney’s
fees, as well as injunctive relief.
                                                        [25]
         Case 1:18-cv-01196-AJN-KHP Document 85 Filed 10/27/18 Page 31 of 31

Dated: October 27, 2018                       CLARK GULDIN
                                                    Attorneys at Law

                                              By: _/s/ Peter L. Skolnik
                                              Peter L. Skolnik (PS 4876)
                                              Of Counsel
                                                      20 Church Street, Suite 15
                                                      Montclair, New Jersey 07042
                                                      (973) 707-5346
                                                      Attorneys for Plaintiff
                                                      Christian Charles




                                           [26]
